Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 3, 7 - 9, 14, 15, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwak, U.S. Patent Publication No. 2019/0349904.
Kwak teaches:

1. (currently amended) A slot monitoring method comprising: 
	monitoring UE group common PDCCH for a slot format indicator (SFI), and getting control information transmitted on the UE group common PDCCH (SFI carried in the group common PDCCH, [0077]); 
	wherein the SFI indicates to a UE slot formats of a number of consecutive N slots including a slot where the UE group common control information located, where N is positive integer (SFI indicates number of consecutive slots carrying the PDCCH, [0077]).  

2. (currently amended) The method according to claim 1, further comprising: 
	if (under a broadest reasonable interpretation, anything following the term “if” does not necessarily occur and is not given patentable weight, Examiner suggests replacing the term “if” with the phrase “responsive to”) the slot format indicator is not detected, monitoring PDCCH of, in a predefined behavior, a number of slots right after the slot where the UE group common control information located (consecutive slots carrying the group common PDCCH can be transmitted via higher layer signaling, [0108], which implies the indicator is not detected via the SFI).  

3. (currently amended) The method according to claim 2, wherein the step of monitoring PDCCH of, in a predefined behavior, a number of slots right after the slot where the UE group common control information located, comprises: 
	monitoring the PDCCH of multiple semi-statically configured downlink slots right after the slot where the UE group common control information located; and/or, 
	monitoring the PDCCH of at least one slot from multiple semi-statically configured flexible slots right after the slot where the UE group common control information located (SFI indicates number of consecutive slots carrying the PDCCH, [0077]).

7. (currently amended) A user equipment (UE) comprising: 
	a transceiver, configured to monitor UE group common PDCCH for a slot format indicator (SFI), and get control information transmitted on the UE group common PDCCH (SFI carried in the group common PDCCH, [0077]); 
(SFI indicates number of consecutive slots carrying the PDCCH, [0077]).  

8. (currently amended) The UE according to claim 7, wherein the transceiver is further configured to, when the slot format indicator is not detected, monitor PDCCH of, in aFirst Named Inventor : Jiqing NI Page:5 predefined behavior, a number of slots right after the slot where the UE group common control information located (consecutive slots carrying the group common PDCCH can be transmitted via higher layer signaling, [0108], which implies the indicator is not detected via the SFI).  

9. (currently amended) The UE according to claim 8, wherein when the PDCCH of the slots right after the slot where the UE group common control information located are monitored in the predefined behavior, the transceiver is specifically configured to, monitor the PDCCH of multiple semi-statically configured downlink slots right after the slot where the UE group common control information located; and/or, 
	monitor the PDCCH of at least one slot from multiple semi-statically configured flexible slots right after the slot where the UE group common control information located (SFI indicates number of consecutive slots carrying the PDCCH, [0077]).

14. (original) An information transmission method comprising: 
	transmitting UE group common control information to a user equipment (UE) (SFI carried in the group common PDCCH, [0077]); 
	wherein the UE group common control information comprises a slot format indicator (SFI) and the SFI indicates slot formats of a number of consecutive N slots including a slot where the UE group (SFI indicates number of consecutive slots carrying the PDCCH, [0077]).  

15. (currently amended) The method according to claim 14, further comprising: 
	transmitting configuration information to the UE by high layer signaling; 
	wherein the configuration information is used to enable the UE to monitor PDCCH of at least one slot from multiple semi-statically configured flexible slots right after the slot where the UE group common control information located, or not monitor multiple semi- statically configured flexible slots right after the slot where UE group common control information located (consecutive slots carrying the group common PDCCH can be transmitted via higher layer signaling, [0108], which implies the indicator is not detected via the SFI).

17. (currently amended) A network device for performing the information transmission method according to claim 14 comprising:  First Named Inventor : Jiqing NI Page:7 
	a transceiver configured to transmit UE group common control information to a user equipment (UE) (SFI carried in the group common PDCCH, [0077]); 
	wherein the UE group common control information comprises a slot format indicator (SFI) and the SFI indicates slot formats of a number of consecutive N slots including a slot where the UE group common control information located, N is positive integer (SFI indicates number of consecutive slots carrying the PDCCH, [0077]).  

18. (currently amended) The network device according to claim 17, wherein the transceiver is further configured to transmit configuration information to the UE by high layer signaling; 
(consecutive slots carrying the group common PDCCH can be transmitted via higher layer signaling, [0108], which implies the indicator is not detected via the SFI).

Allowable Subject Matter
Claims 4 - 6, 10 - 12, 19, 23, and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any prior art not discussed directly in this office action is utilized to demonstrate the state of the art at the time of the filing of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216.  The examiner can normally be reached on M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463